Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
	Claims 17-33 are pending in this application. Claims 25-26 were previously withdrawn. Claims 17-24, 27-33 are being examined in this office action. Applicant’s previously elected species is the species of claim 21, 1-[2’-(methacryloyloxyl)-ethylpropanoate-3-dedecylimidazolium as the polymerizable quaternary ammonium species, and (4-vinylbenzyl)-dibutyldodecyl phosphonium chloride as the polymerizable quaternary phosphonium compound. This is a second non-final office action.

Examiner Suggestion
	In claim 17, in (2) in the description of formula (I) please remove the “of” that occurs after the word “cyclic” and before “C2-C20 alkyl radical” as it is grammatically incorrect.
	The examiner also suggests applicants correct their verb agreement in claim 21 because it recites “the one” and then further recite “compounds” within the same second line of the claim.  Claim 21 should read “compound” instead of “compounds” because of the verb agreement in the preceding claims from which claim 21 depends.

Drawings
The drawings are objected to because while applicant’s have enlarged the structures they are still very pixelated and blurry and hard to read, the examiner suggests redrawing them in a chemical drawing program and not copying them from another document possibly to reduce the number of times they have been copied? For instance 
    PNG
    media_image1.png
    156
    297
    media_image1.png
    Greyscale
is very difficult to read and it is unclear what variable is beside the quaternary phosphonium ion as it is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim recites “the one of R, R1, R2, and R3 of the polymerizable quaternary ammonium compound…” and should instead read, “one of R, R1, R2, and R3 in the polymerizable quaternary ammonium compound…” .  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20, 22-24, and 27-33 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
The claims broadly embrace a composition for attenuating biofilms, comprising a mixture of a quaternary ammonium compound, and quaternary phosphonium compound.
The specification discloses in table 2, entry 2 a single species of polymer comprising a fused ring system and at the bottom of pg. 10 one other example of a fused cyclic system as the only two species of fused cyclic systems useful in applicant’s invention for attenuating biofilms. The specification is silent however on any of the other innumerable possible fused ring systems 
However, the specification fails to disclose any additional species or examples of fused cyclic systems having the requisite biofilm attenuating activity. Thus it is clear that Applicants' description of structure and activity regarding the genus of all known and unknown fused cyclic systems is based in large part on conjecture. The genus of fused cyclic systems exhibiting biofilm attenuating activity, and having the ability to serve as therapeutics for treating biofilms were not known in the prior art at the time of the instant invention by Applicants, and include compositions yet to be discovered. 
As the specification fails to describe the structure and activity for the genus of fused cyclic systems, the disclosed two species of fused cyclic systems does not constitute a substantial portion of the claimed genus. 
Applicant's attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The 
The disclosed structural features for the two cyclic ring systems disclosed, do not constitute an adequate description to demonstrate possession of the all known or unknown fused cyclic systems which are useful to attenuate biofilms, as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that 
Therefore, the breadth of the claims as reading on numerous fused cyclic structures comprising any number of carbon atoms, that exhibit biofilm attenuating activity when present as one of applicant’s R, R1, R2, R3 as claimed in claim 17 formulae (I), include fused cyclic ring structures yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the numerous fused cyclic systems, at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because the claims recite dithozole, and this not a known ring system, it appears that applicant’s mean dithiazole? Additionally, applicant’s claim recites 
Claim 17 is also indefinite because it recites morpholineum oxazine and it is unclear what this ring structure is supposed to be, is it supposed to a morpholine/morpholinium as this is the quaternary salt of a morpholine, and an oxazine and there is a missing comma? Or is this somehow a morpholinium salt of an oxazine? Thus, the metes and bounds of what applicants are trying to claim with this limitation are completely unclear to the examiner. 
Claims 18-20, 22-24, 27-33 are also rejected because they require the limitation of claim 17 and do not resolve the issue with respect to what ring systems applicants are actually trying to encompass with in the description of formula (I) in mixture (1) or mixture (2).
Claims 27-29 are indefinite because they recite weight percentages for the amounts of quaternary ammonium compound and quaternary phosphonium compound and it is unclear if 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 21 claims “wherein the one or polymerizable quaternary ammonium compounds is represented by the formula 
    PNG
    media_image2.png
    81
    254
    media_image2.png
    Greyscale
 ".  Which improperly broadens claim 20 which appears to claim wherein one of R, R1, R2, and R3 in the polymerizable quaternary ammonium compound of formula I is an imidazole, e.g. one of R, R1, R2, and R3 is an imidazole which does not provide support for claim 21 wherein R, R1, R2, and R3 together form an imidazole as is claimed, and also claim 21 further improperly broadens claim 17 from 
[R-N+RiR2R3]X- (I)
wherein each of R, R1, R2, and R3 is, independently, a straight-chain, branched or cyclic C2-C20 alkyl radical, each being one of the same or different length, or a fused cyclic or aromatic ring selected from aziridine, azirine, oxaziridine, diazirine, azetidine, azete, diazetidine, pyrrolidine, pyrrole, imidazolidine, imidazole, pyrazolidine, pyrazole, thiazolidine, thiazole, isothioazolidine, isothiazole, piperdine, pyridine, piperzine, diazine, morpholinem oxazine, thiomopholine, thiazine, triazine, triazoles, furanzan, oxadiazole, thiadizole, dithozole, tetrazole, azepane, azepine, diazepine, thiazepine, azocane, azocine, azonane, and azonine…” Thus, each of R, R1, R2, and R3 is independently one of the above groups they cannot together be combined to form an imidazole as was elected by applicants and is claimed in claim 21 and this limitation in claim 21 improperly broadens the scope of claims 20 and 17, since claim 21 ultimately depends from claim 17. The examiner suggests adding language which supports that R, R1, R2, and R3 together with the quaternary nitrogen atom can form an imidazole ring, to claim 17 as there is clear support for wherein R, R1, R3 and R3 can together form an imidazole ring in applicant’s specification as originally filed, as can been seen in applicant’s examples. The examiner continues to examine claims 17-20 as if they read on the elected species, wherein R, R1, R2, and R3 can together with the nitrogen atom of the quaternary ammonium group can combine to form an imidazole group as in applicant’s election of species they state that the elected species reads on claims 17-24, and 27-33. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 17-24, 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US20120328553, from IDS), Anderson et al. (Polymer¸ 2010, 51, 2447-2454), Kubota (JP2004024418A), and Lintner et al. (US5102874, from IDS).
	Applicant’s claim:
--A composition for attenuating biofilms, comprising the components listed in the instant claims.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 17-21, 23, Jin broadly teaches applicant’s claimed polymers, specifically wherein applicant’s n is 1 and A is a methacrylate, X is a ester, COO, Z is an alkyl group e.g. applicant’s formula in claim 21, Y is an ester or direct bond B is the dodecyl substituted imidazole moiety and Q is a halogen counter ion (See [0010-0017]; Figures; Examples wherein imidazoles are substituted with C12 , e.g. Table III, [0040]; claims). Regarding claims 27-29, Jin teaches that it was already known in the art to formulate dental resins/dental cements with polymeric imidazolium containing biocides, wherein the imidazolium contains a methacylate polymerizable group which reads on the instantly claimed polymerizable groups and wherein there is preferably a C12 chain coming off the imidazole as is instantly claimed/elected (See [0010-0017]; Figures; Examples wherein imidazoles are substituted with C12 , e.g. Table III, [0040]; claims)
Regarding claim 33, the combined references do not teach packaging treatment implements/applicators with the formulation and removal elements for mechanical removal of plaque/biofilms. Jin teaches that it was known to use both mechanical and chemical means to remove biofilms from teeth [0003] thus because it was known to use both means together and 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 17-21, Jin does not specifically teach an example of the instantly elected polymer of claim 21, wherein there is only one methacrylate group present. However, their formula allows for a single methacrylate group. However, Anderson demonstrates similar polymers as is shown in figure 4 
    PNG
    media_image3.png
    156
    487
    media_image3.png
    Greyscale
. 
Regarding claims 17-24, 27-29, Jin does not teach wherein the compositions can further comprise phosphonium compounds, specifically polymeric compounds of the instantly claimed formula(s). However, this deficiency in Jin is addressed by Kubota and Lintner. Regarding claims 17-22, and 24, Kubota teaches that various 4-vinylbenzyl phosphonium alkyl chloride derivatives, e.g. trioctyl or tributyl were both tested, which reads on the formula III if it is defined as applicant’s have elected wherein 2 R’ are butyl groups and R” is a butyl group as in formula III and which very structurally similar to the elected species wherein each R’ can independently each be different groups, and Kubota teaches that these phosphonium 
Regarding claims 17-24, 27-29, Lintner teaches synergistic antimicrobial mixtures which comprise blends of quaternary ammonium compounds and quaternary phosphonium compounds, e.g. tri-n-butyl, n-dodecyl phosphonium bromide in ratios of 1:9 to 9:1 and Lintner further teaches wherein these mixtures are useful as antimicrobials (See Abstract; entire document; Col. 2, ln. 11-64; Col. 1, ln. 13-15; etc.), and further wherein the concentration of the active agents can be up to about 50% in a concentrate with other formulation additives and around 5% by weight in a ready to use formulation which is diluted which read on the instantly claimed amounts of 0.1-10% by weight and up to 50% by weight claimed in claims 27-28 (see Col. 2, ln. 38-48). However, it would have been obvious to one of ordinary skill in the art that the two actives could be formulated together prior to forming the concentrate to make the instantly claimed composition of claim 29 which is 50% ammonium and 50%phosphonium by weight because it was known to premix actives and then add them to formulations as necessary for antimicrobial effect because the examples in Lintner merely require the addition of water which could occur just prior to use and as such a premix formulation of the actives could be made and then mixed with the appropriate carrier as desired prior to use as Lintner does not teach that the compounds are unstable or need stabilizers, etc. as part of the composition especially since the claimed composition merely requires the presence of a quaternary ammonium compound and a quaternary phosphonium compound in ratios of 1:9 to 9:1 which reads on the claimed 1:1.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to combine the polymeric imidazolium compounds instantly claimed as taught by Jin and Anderson with the polymeric phosphonium compounds instantly claimed as are taught by Kubota in order to form the instantly claimed composition because Lintner teaches that prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It also would have been obvious to one of ordinary skill in the art to optimize the ratios of the quaternary ammonium compound instantly claimed with phosphonium compound instantly claimed in order to achieve the instantly claimed ratios of 1:1 (50%/50%) because it is known to combine two actives which were known in the art to function as a antimicrobial agents in order to form a third composition for the same purpose, and a 1:1 ratio of the active agents would be a very good starting point for one of ordinary skill in the art to try for forming an effective additive antimicrobial formulation.
It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to formulate the composition of Jin and Anderson with Kubota in the manner and ratios of Lintner because Lintner teaches that compositions of quaternary ammonium ions and phosphonium ions are useful when combined for disinfecting and wherein these actives can be formulated into liquid and solid formulations. Thus, it would have been obvious to one of ordinary skill in the art to add the phosphonium containing polymer into the quaternary imidazolium containing resins for dental formulations, e.g. dental cements as instantly claimed and to form the claimed article(s) of manufacture instantly claimed in claims 30-33 as are disclosed by Jin because the addition of another antimicrobial active would be expected to 
Regarding the newly added limitation of the composition being capable of disruption of an initial formation of biofilm and further development of the biofilm such that the accumulated biofilm can be removed by a low shear force, this is a property of the claimed composition which would also obviously be present in the composition as taught by the combination of the prior art because a product is not separable from its properties, and it would have been obvious to form the claimed combination because the addition of another antimicrobial active, e.g. the phosphonium containing polymer to the imidazolium polymer of Jin would be expected to increase the antimicrobial activity of the resin thereby allowing for better control of bacteria/biofilms especially since Lintner teaches that combining imidazolium compounds with phosphonium compounds in ratios which overlap those instantly claimed leads to compositions which have improved antibacterial activity.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s replacement drawings while easier to see the actual structures still do not overcome the objections as the structures are very pixelated and blurry and very hard to read, see the exemplified structure in the objection above wherein there appears to be a variable next to the phosphonium that is completely illegible.
	Applicant’s amendments to the claims have corrected the claim dependency of claims 18-21 which all previously ultimately depended from claim 1 which was canceled by applicants. However, applicant’s did not address the outstanding 112 (d) issues with respect to 
	Applicant’s amendments to claim 17 to add the new wherein clause does not overcome the prior art of record as this is a property of the claimed composition and because the combination of the prior art teaches the claimed composition then it would be expected to have the claimed properties, especially since applicant’s claims do not require any specific amounts of the quaternary ammonium and quaternary phosphonium compounds and it was known in the art to combine quaternary ammonium compounds and quaternary phosphonium compounds into a single antimicrobial formulation because Lintner teaches that compositions of quaternary ammonium ions and phosphonium ions are useful when combined for disinfecting and wherein these actives can be formulated into liquid and solid formulations. 
Thus at this time the examiner maintains that it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
Claims 17-24, 27-33 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616